[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                                May 7, 2008
                            No. 07-13998                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A96-086-333

CARLOS EDUARDO RESTREPO-NORENA,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 7, 2008)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Carlos Eduardo Restrepo-Norena, a citizen of Colombia, petitions for review

of the Board of Immigration Appeals’ (BIA’s) order, denying his motion to reopen

his removal proceedings. He contends the BIA erred by denying his motion in

light of new, previously unavailable affidavits from his brothers, stating that

guerillas believed he was a political activist. He asserts these new affidavits

establish he will be persecuted for his imputed political opinion.

      We review the BIA’s denial of a motion to reopen for an abuse of discretion.

Li v. U.S. Att’y Gen., 488 F.3d 1371, 1374 (11th Cir. 2007). In this area, the

BIA’s discretion is “quite broad.” Anin v. Reno, 188 F.3d 1273, 1276 (11th Cir.

1999). The BIA “should have the right to be restrictive” in granting motions to

reopen because:

      [g]ranting such motions too freely will permit endless delay of
      deportation by aliens creative and fertile enough to continuously
      produce new and material facts sufficient to establish a prima facie
      case. It will also waste the time and efforts of immigration judges
      called upon to preside at hearings automatically required by the prima
      facie allegations.

INS v. Abudu, 108 S. Ct. 904, 913 (1988).

      An alien who has been ordered removed may file one motion to reopen

proceedings, in which he must set forth the new facts to be proved at a reopened

proceeding, supported by evidentiary material. 8 U.S.C. § 1229a(c)(7)(A), (B).

The BIA has the authority to reopen any case upon which it has rendered a

                                           2
decision if it finds the “evidence sought to be offered is material and was not

available and could not have been discovered or presented at the former hearing.”

8 C.F.R. § 1003.2(c)(1). The BIA may deny a motion to reopen “for at least three

reasons: (1) failure to establish a prima facie case of eligibility for asylum or

withholding of removal; (2) failure to introduce evidence that was material and

previously unavailable; and (3) a determination that despite the alien's statutory

eligibility for relief, he or she is not entitled to a favorable exercise of discretion.”

Li, 488 F.3d at 1374-75.

       The BIA did not abuse its discretion in denying Restrepo’s motion to reopen

his removal proceedings. The BIA found Restrepo’s brothers’ affidavits

contradicted both (1) Restrepo’s prior characterization of his political activity as

limited, and (2) Restrepo’s written statement, which made no reference to any

political activity. While Restrepo argues his brothers’ statements demonstrated the

FARC imputed a political opinion upon him, the BIA reasonably found that neither

the brothers’ affidavits, nor any other evidence in the record, explained why

anyone would consider him a political activist, much less the best one in his

department. These shortcomings warranted the BIA’s decision to deny the motion

on the bases that (1) Restrepo failed to establish a prima facie case of eligibility for

asylum or withholding of removal; and (2) even had he demonstrated eligibility for



                                             3
asylum or withholding of removal, he was not entitled to a favorable exercise of

discretion. See Li, 488 F.3d at 1374-75. Accordingly, we deny the petition for

review.

      PETITION DENIED.




                                         4